Citation Nr: 0325109	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a postoperative 
facial cancer.

2.  Entitlement to service connection for depression and 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On June 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The National Personnel Record Center 
(NPRC) should be contacted and asked 
to look for any additional service 
medical records and to search the 
veteran's service personnel records 
for the report of any psychiatric 
assessment he may have had in 
conjunction with disciplinary problems 
or with his discharge from service.  
Note that under 38 U.S.C. 
§ 5103A(b)(3), we are obligated to 
continue trying to obtain evidence 
from a Federal department or agency 
"unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those 
records would be futile."  (It 
appears that an initial request was 
already made, and no response was 
received.)
2.	The veteran has identified several 
treatment providers as having treated 
or examined him for the disabilities 
at issue, including but not limited to 
several physicians at Yale New Haven 
Hospital.  Please try to get a copy of 
these identified medical records.  If 
the veteran has identified the 
hospital where lymph nodes were 
biopsied/removed, ask the hospital to 
let us borrow any slides, tissues 
blocks or other available pathology 
specimens in addition to providing a 
copy of the pathology report and any 
other medical records pertaining to 
the veteran.   
3.	It appears that the veteran was 
examined in 1993 in regard to a Social 
Security Disability claim while he was 
living in Maine.  Ask the veteran 
where he filed that claim and any 
subsequent Social Security Disability 
claims and then contact Social 
Security for a copy of the veteran's 
medical records and any decisions 
reached in his claim(s).  Note that 
under 38 U.S.C. § 5103A(b)(3), we are 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain 
those records would be futile."
4.	Obtain the veteran's in-patient and 
outpatient medical records from the VA 
Medical Center in Seattle, Washington 
to include complete records from 
February 10, 1976, to November 9, 
1976, for cancer surgery.  (It appears 
that the veteran's medical records 
were transferred to the Seattle VA 
facility in 1976.)  Among the records 
should be X-ray and pathology reports 
and the reports of any tissue cultures 
or other diagnostic studies.  Also 
specifically request any tissue 
blocks, slides or other pathology 
specimens from an open biopsy 
performed on or about March 8, 1976, 
or from any other procedures performed 
during the February to May 1976 
hospitalization.  Note that under 
38 U.S.C. § 5103A(b)(3), we are 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain 
those records would be futile."
5.	Outstanding records from Dr. Bramwell 
should be obtained.  Perhaps, the 
state of Washington medical licensing 
authority could be contacted for Dr. 
Bramwell's address it is otherwise 
unavailable.  Dr. Bramwell should be 
asked to provide a copy of the 
veteran's complete medical records, 
including records pertaining to a 
lesion of the right temple in May 
1974.  
6.	Obtain the veteran's medical records 
for treatment of a facial tumor during 
the period of April to July 1974 from 
Harrison Memorial Hospital, Attn: 
Medical Records, 2520 Cherry Avenue, 
Bremerton, Washington 98310.  Provide 
the following information to the 
hospital: Patient [redacted], SS 
[redacted], DOB November [redacted], 1954, 
and hospital number--114762.  Ask for 
any emergency room and outpatient 
treatment records, the complete July 
9, 1974, operative report, a clear 
copy of the Bremerton Pathology report 
dated in June 1974, a copy of a 
pathology report from the Tumor Clinic 
at the Swedish Hospital dated in June 
or July 1974, and any available tissue 
blocks or slides (which will be 
returned).  (It appears that an 
initial request for records was 
already made.  The veteran, however, 
will need to fill out a new 
authorization for release of his 
records and this request will need to 
be dated so that his records may be 
released.)  
7.	If requested records can't be obtained 
and we don't have affirmative evidence 
that they don't exist, inform the 
veteran of the records that we were 
unable to obtain, including what 
efforts were made to obtain them.  
Also inform the veteran that we will 
proceed to decide his appeal without 
these records unless he is able to 
submit them.  Allow an appropriate 
period of time within which to 
respond.
8.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


